PER CURIAM.
The petitioner in this ease is a Minnesota corporation having its principal office at St. Paul, Minn. The petition by consent was filed in this court. The only lawful place in which the petitioner could file a return was at St. Paul. Section 992(b), title 26, U..S. Code, 26 USCA § 992(b). Under section 1225(b), title 26, U. S. Code (26 USCA § '1225(b), the Circuit Court of Appeals for the Eighth Circuit was the only proper court in which to file a petition to review a decision of the Board. Under our ruling in Massachusetts Fire & Marine Insurance Co. v. Commissioner, 42 F.(2d) 189, and Nash-*609Breyer Motor Co. v. Commissioner, 42 F. (2d) 192, the cause could not be brought before us by consent.
The petition is dismissed for lack of jurisdiction.